R. B. Burns, P. J.
Plaintiff-employee filed suit against defendant-employer under the Federal Employers’ Liability Act, 45 USCA 51.
Plaintiff alleged that he suffered a series of back injuries. Only two were permitted to go to the jury because of the statute of limitations.
In 1967 plaintiff suffered a back injury while carrying a generator with a fellow employee. The jury found the defendant not negligent as to that incident.
In 1968 the plaintiff injured his back while unloading steel and the jury found the defendant 25% negligent. They returned a verdict of $25,000 in favor of the plaintiff. Defendant moved for *426judgment notwithstanding the verdict or a new trial. Both motions were denied by the trial judge and we affirm the decision.
The plaintiff testified in effect that he was ordered to drive a truck load of steel from the warehouse in Marquette to Eagle Mills and unload it. The truck had been loaded for him at Marquette. The pieces of steel were placed on top of wooden spacers so that a chain could be inserted underneath the steel between the steel and the bed of the truck. The truck was unloaded with the help of heavy equipment, using the chain to lift the steel from the truck. On the bottom of the truck one piece of steel did not have a spacer underneath it but was flat on the bed of the truck. The plaintiff borrowed a wrecking bar from a carpenter working nearby. He inserted the wrecking bar underneath the steel and lifted the steel high enough to put a 2 X 4 under the steel. While lifting the piece to move the 2 X 4 to the center of the steel he injured his back.
Plaintiff alleged that the defendant was negligent by not providing him with a safe place to work, by failing to provide him with proper tools, and by failing to provide him with sufficient help.
Defendant denied any negligence and asserted that the injury was caused by the plaintiff’s own negligence by failing to exercise reasonable care for his own safety and by not requesting assistance.
During the course of their deliberation the jury sent a note to the trial judge, "We, the jury, find the defendant L. S. & I. Railroad 25 per cent negligent”. The court wrote back, "Determine the amount of the plaintiff’s damages, take 25 per cent of that amount and that will be your verdict. Then return to the court room and your foreman will *427announce the verdict”. The jury returned a verdict for the plaintiff in the amount of $25,000.
Defendant’s first and fourth claims of error basically are the same, that defendant was not liable as a matter of law, although the fourth claim also alleged that the verdict was against the great weight of the evidence. Defendant claims that there was available assistance at the site of the injury but the plaintiff made his own decision as to the method of handling the task of unloading the truck; that the proofs do not demonstrate inadequate help or that inadequate help was the proximate cause of the injury.
True, the plaintiff had three alternatives to unload the steel:
1. Use the wrecking bar to raise the steel,
2. Lift the dump box on the truck and dump the steel on the ground,
3. Ask Mr. Swener, who was operating the unloading equipment, to help him put the chain under the bar.
"Hindsight” proves he made the wrong decision. However, plaintiffs wrong decision does not absolve defendant of its responsibilities. It does bear on the contributory negligence of the plaintiff. The jury, by finding the defendant 25% negligent, must have found the plaintiff 75% negligent. Contributory negligence on the part of the plaintiff does not bar his recovery under the Act but reduces the damages proportionately.
The defendant also claims the verdict was excessive. The testimony shows the plaintiff spent 5 days in the hospital, lost 2-1/2 months of work. The doctor testified that plaintiff might have medical expense in the future and that he would probably have pain the rest of his life. While the verdict *428was a high one it does not shock the judicial conscience and, therefore, should not be set aside.
The defendant claims the trial court erred by failing to give certain instructions requested by it. We have carefully read all of the instructions given by the trial judge. The instructions, read as a whole, were fair and unbiased.
Affirmed. Costs to plaintiff.
Quinn, J., concurred.